Citation Nr: 0707199	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-41 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for depression.

2.   Entitlement to a rating in excess of 20 percent for low 
back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1982 to August 2002.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2002 rating decision of the Houston, Texas Regional Office 
(RO) of the Department of Veterans Affairs (VA) that in 
pertinent part granted service connection for low back 
disability (rated 20 percent) and denied service connection 
for depression.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.  


REMAND

The veteran's December 2004 statement was accepted by the RO 
in lieu of a formal Substantive Appeal.  This statement 
represented a timely appeal as it was filed within 60 days of 
the November 2004 statement of the case.  Subsequently, in 
July 2005, the veteran filed an actual Substantive Appeal 
form (i.e. a VA Form 9) with the RO.  On this form, she 
specifically requested a personal hearing before a Veterans 
Law Judge (VLJ) sitting at the RO.  There is no indication in 
the claims folder that such request was addressed.  

To ensure compliance with due process requirements, and 
because Travel Board hearings are scheduled by the RO, the 
case is REMANDED for the following:

The veteran should be scheduled for a 
hearing before a VLJ sitting in Houston, 
Texas (or in the alternative, a 
videoconference hearing, if she so 
desires).  The case should then be 
processed in accordance with standard 
appellate practices.

The appellant need take no action until she is notified.  She 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


